Citation Nr: 1517414	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right shoulder degenerative joint disease residuals of torn rotator cuff (major), currently rated as 20 percent disabling.

3.  Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 and from January 1975 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Offices (ROs).

In an August 2007 and February 2009 rating decisions, the ROs in Columbia, South Carolina and in Montgomery, Alabama, respectively, continued to rate the Veteran's right shoulder degenerative joint disease and residuals of torn rotator cuff (major) as 20 percent disabling.

In a September 2010 rating decision, the RO denied service connection for Parkinson's disease.  Subsequently Parkinson's disease was added to the list of disabilities recognized as being related to herbicide exposure.  In an August 2011 rating decision, the RO in Muskogee, Oklahoma denied service connection for Parkinson's disease due to herbicide exposure for the purposes of entitlement to retroactive benefits, including as on a presumptive basis.  

In a January 2013 rating decision, the RO in Montgomery, Alabama continued to rate the Veteran's diabetes mellitus with erectile dysfunction as 20 percent disabling. 
In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the local RO (Travel Board); a transcript of that hearing has been associated with the record. 

The Veteran's claims file has remained under the jurisdiction of the Montgomery RO.  

The Veteran also claims to be unemployable as a result of his service-connected disabilities, which the Board construes as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for Parkinson's disease and an increased rating for a right shoulder disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus, type II, with erectile dysfunction, requires insulin, oral medication, and a restricted diet without regulation of activities; abnormalities in the penis and testes were not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's diabetes mellitus, type II, with erectile dysfunction, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

In a January 2013 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for an increased rating, the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide, and the process by which VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded a VA examination in January 2013 to assess the severity of his diabetes mellitus and erectile dysfunction.  The VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§  4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2015 hearing, the undersigned outlined the issue on appeal and asked where the Veteran received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant are therefore met.  Moreover, neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.

The Board's duties to notify and assist have been met.

II. Criteria & Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

On January 2013 VA examination, the examiner indicated that the Veteran was prescribed insulin, more than once daily, as well as oral medication.  The examiner found that the Veteran did not require the regulation of activities as part of medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and had not been hospitalized in the past 12 months for any such episodes.  He did not exhibit loss of strength or weight loss related to diabetes mellitus.  The examiner found that the Veteran's diabetes mellitus and any associated complications did not impact his ability to work.  

In an April 2013 statement, the Veteran reported that he used 60 to 70 units of insulin a day and 1000 milligrams of metformin daily, along with some exercises, to control his blood sugar.  His indicated that his blood sugar level ranged from 130 to 210 milligrams per deciliter.

On his October 2013 Form 9, the Veteran reported that his blood sugar levels were hard to control.  He reported that his sugar level ranged from 190 to 305 milligrams per deciliter and that he took insulin and metformin twice a day.  
In a January 2014 statement in support of claim, the Veteran reported that his primary doctor increased his insulin dosage from 60 to 100 units and he was prescribed two metformin 500 milligram tablets a day.  He reported that his blood sugar readings ranged from 170 to 290 milligrams per deciliter per.  

The most recent VA treatment records, dated in April 2014, reflect that the Veteran injected 60 units of insulin in the morning and 30 units of insulin in the evening along with two metformin 500 milligram tablets a day.  

The Board has considered the Veteran's reports of changes in his blood sugar levels as well as his dosage of insulin and oral medication; however, his diabetes mellitus continues to be treated by a restricted diet, insulin more than once a day and oral medications.  While the Veteran indicated during his February 2015 hearing that he was limited in the amount of time he could stand related to his diabetic peripheral neuropathy, he has not alleged that he was prescribed or advised to limit standing or any other activities due to his diabetes mellitus with erectile dysfunction.  Also, there is no medical evidence of any restriction of activities during the claim period.  Thus, the evidence does not support a finding that the Veteran's diabetes has resulted in regulation of activities (as that term is defined above) at any time during the claim period.  Hence, regardless of the fact that there is evidence of a restricted diet and the use of insulin more than once a day as well as oral medication due to diabetes, the symptoms of the diabetes most nearly approximate the criteria for a 20 percent rating under DC 7913.  Additionally, episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization a year or at least twice a month visits to a diabetic care provider or loss of strength or weight related to diabetes mellitus were neither alleged nor shown.  Thus, a higher rating is not warranted at any time during the appeal period.   See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.

Regarding associated complications, the Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity and the criteria for a compensable evaluation for ED are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.115b, DCs 7599-7522.
Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27. As such, the Veteran's erectile dysfunction is most appropriately rated under 38 C.F.R. § 4.115b, DC 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.

On January 2013 VA examination, an examination of the penis and testes was normal.  The Veteran had erectile dysfunction and was unable to achieve an erection sufficient for penetration and ejaculation either with or without medication.   The Veteran reported that he had tried numerous medications, all of which were ineffective and produced side effects.  

On his March 2013 notice of disagreement and October 2013 Form 9, the Veteran reported that he has no erectile power and has not been able to have sexual relations with his spouse since 2009.  He indicated that the medication was ineffective and caused him to experience headaches and nausea.  

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. §  4.31.  To obtain a compensable rating under DC 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  However, there is no deformity of the penis to warrant a compensable evaluation.  Additionally, there is no evidence showing any loss of any part of the penis or testicles or complete atrophy of either testicle.  Accordingly, the criteria for a separate compensable evaluation are not met.

The Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ as a result of diabetes with erectile dysfunction.  

Additionally, the Veteran is also service-connected and receiving separate compensable ratings for diabetic nephropathy with hypertension and peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus and erectile dysfunction.  He has not disagreed with the assigned ratings.  No other diabetic complications, beyond what has been mentioned in this decision, have been identified on recent VA examinations or in relevant medical records.  

Hence, a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is not warranted at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b). 

III. Other Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected diabetes mellitus.  The symptoms of his diabetes are contemplated by the criteria in Diagnostic Code 7913 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disease.  Additionally, the Veteran's symptoms of erectile dysfunction such as loss of erectile power are contemplated by the criteria in Diagnostic Code 7522.  Also, DC 7913 directs that additional compensable complications of diabetes are to be separately rated under an appropriate diagnostic code.  In this case, the Veteran is already separately compensated for several diabetic complications, including diabetic nephropathy with hypertension and peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus and erectile dysfunction.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected diabetes mellitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling, is denied. 


REMAND

In September 2011 correspondence, the Veteran claims that he experiences tremors which have become so bad that he has difficulty with signing his name, eating, brushing his teeth, drinking, and administering his insulin shot.  See September 2011 and October 2013 correspondence, and February 2015 hearing transcript.   In June 2011 correspondence, the Veteran claimed that he also had major problems trying to walk and exercise.  He could not walk strait and stumbled while trying to keep his balance.  

On July 2010 VA examination, the Veteran reported that he had tremors in his right hand, a loss of appetite, and a decreased sense of smell.  He also indicated that when he walked, he sometimes needed to balance himself and walked as if he appeared to be drunk.  He used a cane.  He reported a history of headaches, dizziness, and difficulty with remembering things in the past and the present. 
A mild fine tremor of the right hand was found on examination.  Although the examiner determined that no Parkinson's disease was found on examination, the examiner did not address the etiology of the objective findings of a tremor.  Likewise, on May 2011 Parkinson's disease disability benefits questionnaire, the examiner found that the Veteran had a moderate tremor in the right upper extremity and a mild tremor in the left upper extremity.  In regards to any additional manifestations due to Parkinson's or its treatment, the examiner indicated that the Veteran experienced a partial loss of sense of smell, insomnia, difficulty swallowing, constipation, nocturia, erectile dysfunction, general aching in muscles/joints, and depression.  While examiner reported that the Veteran did not have Parkinson's disease, he did not provide any further opinion regarding the Veteran's symptoms.  Therefore, a new VA examination is required. 
The Veteran's most recent VA examination of the right shoulder was performed in September 2013.  Since that time, in December 2013 correspondence, the Veteran reported that his right shoulder was getting worse every day.  He indicated that he experienced increased painful motion in the shoulder and completely lost his grip in his right hand.  During his February 2015 hearing, he stated that he had difficulty with his grip and strength on the right side, which caused him to drop things.  As such symptoms were not reported at the time of his September 2013 VA examination, it appears that the Veteran's right shoulder disability has increased in severity.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Accordingly, a contemporaneous examination is necessary to assess the current severity of the disability.

Regarding TDIU, during his hearing, the Veteran indicated that a number of disabilities, including his right shoulder disability, impacted his ability to work in that he experienced pain when reaching on shelves located above him.  Thus, the claim for TDIU is inextricably intertwined with the claim for an increased rating for his right shoulder disability.  Hence, adjudication of the TDIU claim must be deferred pending resolution of that claim.  The AOJ shall ask the Veteran to complete a formal application for TDIU and provide VCAA notice regarding TDIU.

As it appears that the Veteran receives ongoing VA treatment, treatment records since May 2014 should be obtained and associated with the Veteran's electronic claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU. 
2.  Request that the Veteran complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3.  Obtain all records of the Veteran's VA treatment since May 2014.

All efforts to obtain these records must be documented in the record.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After the completion of steps 1 through 3 above, schedule the Veteran for a physical examination of his right shoulder strain.  All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

(a) All pertinent symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. 

(b) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

(c) The examiner should also address the Veteran's complaints of problems with strength and grip in his right hand. 

(d) The examiner is also asked to provide an assessment of the functional impairment associated with the Veteran's right shoulder disability, as it relates to the his ability to perform activities required in various occupational situations.

5.  After the completion of steps 1 through 3 above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his disability manifested by tremors.  If a DBQ is used, please ensure that it is appropriate to address the objective findings of tremors (currently claimed as Parkinson's disease).  All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.  The examiner should"

(a) Determine whether or not the Veteran has a diagnosis of Parkinson's disease.  The examiner should consider the Veteran's following symptoms identified on May 2011 VA DBQ report as manifestations or complications due to Parkinson's disease or its treatment: tremors in the bilateral upper extremities, partial loss of sense of smell, insomnia, difficulty swallowing, constipation, nocturia, erectile dysfunction, general aching in muscles/joints, and depression.  The examiner should also consider the Veteran's complaints of difficulty with walking and balance, headaches, dizziness, loss of appetite, and impaired memory. 

(b) If the Veteran does not have Parkinson's disease, then identify all diagnoses related to symptoms noted above.

(c) For each disability diagnosed, provide an opinion as to whether it is as least as likely as not (i.e., a 50 percent probability or higher) that such disability began in service or is otherwise related to service, including conceded herbicide exposure therein.

(d) For each disability identified as not related to service, the examiner should also provide an opinion as to whether it is at least as likely as not that each disability identified is (1) caused or (2) aggravated beyond the normal course of the condition by any of the Veteran's service-connected disabilities (the Veteran is currently service-connected for diabetes mellitus with erectile dysfunction, diabetic nephropathy with hypertension, peripheral neuropathy of the bilateral upper and lower extremities, and a right shoulder disability).

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.
If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


